Order entered April 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01457-CV

                          ODUS OGLESBY, Appellant

                                         V.

   RICHLAND TRACE OWNERS ASSOCIATION, INC. TEXAS A/K/A
         RICHLAND TRACE CONDOMINIUMS, Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-06925

                                      ORDER

      Before the Court is appellant’s April 16, 2020 opposed second motion to

extend time to file his opening brief. Appellant seeks a sixty-day extension.

      We GRANT the motion and ORDER appellant’s opening brief be filed no

later than June 28, 2020. Because the brief was first due February 28, 2020, we

caution that further extension requests will be disfavored.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE